Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 1 of 18 Pageid#: 601
                                                                                            &'
                                                                                             R > : * lcE U.s.DlsT.couKr
                                                                                                       ATR- OG :VA
                                                                                                           FILED

                            IN THE U NITED STA TES DISTRICT COURT
                                                                                                    22T 2j 2219
                           FOR THE W ESTERN DISTRICT 0F V IR GW IA                                JU     . UD       ,   CL
                                 CHA RLOU ESV ILLE DIV ISION                                     BY;
                                                                                                         P         LERK
  TAN NER H IRSCHFELD AND
  NA TALIA M ARSHA LL

          Plaintiffs                                              CivilA ction No.3:18CV 00103

                                                                  M EM O R ANDUM OPINIO N

  THE BUREAU OF A LCOHOL,                                         By:H on.Glen E.Conrad
  TOBA ccO,FIREAR M S A r                                         SeniorUnited StatesD istrictJudge
  Ex PLO sIvEs,ET AL.,

          D efendants

         PlaintiffsTannerHirschfeldandNataliaMarshall(theEtprospectiveBuyers'')challengethe
 constitutionality of federal crim inalstam tes making it unlaw ful for federal firearm s licensees

 ($TFLs'')tosellhandgunsandhandgunammunitiontopeopleunder21yearsofage,18U.S.C.jj
 922(b)(1),(c),and federalregulationsimplementing those statutory provisions,27 C.F.R.jj
 478.99(b)(1),478.12444,478.96(19 (together,thetichallengedLaws'').TheProspectiveBuyers
 seekadeclaratoryjudgmentthattheChallengedLawsviolatetheirSecondAmendmentrightsto
 keep and bear arm s,and also violate theirFifth Am endm entrightsto equalprotection ofthe law .

 Onthatbasis,theProspectiveBuyersalsoseektoenjoinenforcementoftheChallengedLawsby
 theBureauofAlcohol,Tobacco,Firearms,andExplosives($W TF'');ThomasE.Brandon,inhis
 officialcapacity asthe Deputy and Acting D irectorofATF;and W illiam P.Bam lin his official

 capacityasAttomeyGeneraloftheUnitedStates(together,theEçGovernmenf).
         The Governm entm oved to dism issunderRule 12 oftheFederalRulesofCivilProcedure.

 ECF N o.15. The Prospective Buyers and the Governm entagree there is no dispute ofm aterial



 1W illiam P.Barr is now the Attorney Generalofthe United States,and he is autom atically substituted as a party
 pursuanttoFederalRuleofCivilProcedure25(d).
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 2 of 18 Pageid#: 602




 fact in this case and therefore no need fordiscovery or a trial,asthe suitcan be resolved on the

 legalm eritsand the briefs.ECF N o.26 at2. The Prospective Buyers cross-m oved forsum m ary

 judgmentunderRule 56. ECF No.31. AmicipartiesBrady andtheGiffordsLaw Centerto
 PreventGunViolence(together,theçW miciParties'')filedbriefsinsupportoftheGovenzment.
 ECF N os.28,38. Forthe reasons setforth below ,the courtw illgrantthe G overnm ent's motion

 todismissanddenytheProspectiveBuyers'motionforsummaryjudgment.
                                               Backeround

         TheProspectiveBuyersaretwoadultcitizensundertheageoftwenty-one.Compl!!24,
 30.BothProspectiveBuyerswishtopurchaseahandgunforselfdefense.Ld=.!!27,34.Eachof
 the Prospective Buyers attempted to purchase handguns and am m unition from localFFLS,but

 weredeniedduetotheiragepursuanttothe'challengedLaws.ld.!!25,36.Plaintiffsallegethat
 butforthe Challenged L aws,both ProspectiveBuyersw ould be perm itted to purchase handguns.

 Ld..
    a!!24-26,29,36-37.
                                         Statutorv Backeround

         Together, the Challenged Law s prevent adults under the age of 21 from purchasing

 handgunsfrom FFLS. Under18U.
                            S.C.j922(b)(1),itis:
         unlaw ful for any licensed importer, licensed m anufacturer, licensed dealer, or
         licensed collector to sellor deliver any tsrearm or amm unition to any individual
         who the licensee knows or has reasonable cause to believe is less than eighteen
         years ofage,and,ifthe firearm ,oram munition isotherthan a shotgun or rifle,or
         am m unition fora shotgun orritle,to any individualwho the licenseeknows orhas
         reasonable cause to believe is lessthan tw enty-one yearsofage.

 27C.F.R.j478.99(b)(1)containssubstantivelyidenticallanguage.z 18U.S.C.j9224c)provides

 2Theregulation providesthat:

         A licensed im porter,licensed manufacturer,licensed dealer,orlicensed collectorshallnotsellor
         deliver(1)anyfirearm orammunitiontoanyindividualwhotheimporter,manufacmrer,dealer,or
         collectorknowsorhasreasonablecausetobelieveislessthan 12yearsofage,and,ifthefirearm,
         oram munition,isotherthanashotgunorrifle,oram munitionforashotgunorrifle,toanyindividual
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 3 of 18 Pageid#: 603




 in relevantpartthat:1$a licensed importer,licensed m anufacturer,or licensed dealer m ay sella

 Grearm to a person who does notappear in person atthe licensee'sbusinessprem ises ...only if

 the transferee subm its to the transferor a sworn statem ent''affirm ing ççthat,in the case of any

 fireann otherthan a shotgun ora rifle,1am twenty-oneyearsorm ore ofage....''

        27 C.F.R.j478.124/)mandatesthat(tlaqlicensed importer,licensedmanufacturer,or
 licensed dealershallnotsellorotherwise dispose,tem porarily orperm anently,ofany firearm to

 any person,otherthan another licensee,unless the licensee recordsthe transaction on a fireal'm s

 transactionrecord,Form 4473....''27C.F.R.j478.961)imposesthesamerestrictionsonout-
 of-state and m ailordersales. Form 4473 requiresthatan FFL entera prospective tsrearm buyer's

 ortransferee'sbirthdate(Box 7)and describethetypeofGreanu (Box 16),andstatesthatthe
 inform ation provided Eçw illbe used to detenuine''w hetherthe buyer or transferee is ç'prohibited

 from receiving afirearm .''A TF,Form 4473,available athlps://-            .atf.gov/lrea= s/docs/4473-

 pad-l-frea= s-transaction-record-over-counter-atf-fo= -s3oog/download.

                                          LeeislativeH istorv

        The Challenged Law s arose from a çtm ulti-year inquiry into violent crim e that included

 Stseld investigation and public hearings.''' N at'lRitle A ss'n.ofA m .pInc.v.Bureau ofA lcohol.

 Tobacco.Firearms.& Explosives,700F.3d 185,198(5thCir.2012),rehearing en bancdenied,
 714F.3d334(5thCir.2013),cert.denied,571U.S.1196(2014)(CBATFE'')(quotingS.Rep.No.
 88-1340,at1(1964:.Congressfoundthatyoungpeoplewereresponsibleforasignificantportion
 ofcrimenationally. See,e.a..S.Rep.No.90-1097,at77(1968)(tsglluvenilesaccountforsome
 49 percentofthe arrestsforserious crim esin the United States and m inorsaccountfor64 percent


        whothe importer,m anufacturer,dealer,orcollectorknowsorhasre% onable causeto believe isless
        than 21yearsofage....

 27C.F.R.j478.99(b)(1).
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 4 of 18 Pageid#: 604




 of (such)totalarrests'). Law enforcementsubmitted çtstatistics documenting the misuse of
 tsreal'
       m sbyjuvenilesandminors,''whichççltookjon addedsignitkancewhen oneconsidersthe
 factthatin each Jfthejurisdictions...the lawfulacquisition ofconcealablesrearmsby these
 personswasprohi
               rbited by statute,''S.Rep.No.89-1866,at58-59 (1966),and in lightofthe
 ççseriousproblem ofindividuals going across State linesto procure firearm sw hich they could not

 law fully obtain orpossessin theirow n State and withouttheknow ledgeoftheirlocalauthorities,''

 id.at19. Thatinquiry also found thatççthe handgun isthe type offirearm thatisprincipally used

 in the com m ission ofseriouscrim e,''and Eçthem osttroublesom e and diffcultfactorin theunlawful

 use offirearm s.'' 1d.at4-7. lndeed,the handgun's Stsize,weight,and compactnessm ake iteasy

 tocarry,toconceal,todisposeof,ortotransport,''and$çga)1lthesefactorsmakeittheweaponmost
 susceptibleto crim inaluse.'' ld.

        Congress furtherfound a %icausalrelationship between the easy availability''ofhandguns

 EEandjuvenileand youthfulcriminalbehavior,andthatsuch fireal'mshavebeen widelysoldby
 federally licensed importersand dealersto emotionally immature,orthrill-bentjuvenilesand
 minorspronetocriminalbehavior.'' Pub.L.No.90-351,j901(a)(6),82 Stat.197,225-226.
 Congressfocusedontheçiclandestineacquisitionoftsrearmsbyjuvenilesandminors,''which it
 found posed $Ga m ostseriousproblem facing law enforcem entand the citizensofthiscountry.'' S.

 R ep.N o.90-1097,at79.

        Congress lldesigned''the Challenged Law s çsto m eet this problem and to substantially

 curtailit.''ld.ButCongressdid notintend to enactawhole c10th ban on m inorsow ning handguns:

 $ç(A)minororjuvenilewouldnotberestrictedfrom owning,orlearningtheproperusageof(a)
 firearm ,since any fireal'
                          m w hich hisparentorguardian desired him to have could be obtained for

 theminororjuvenilebytheparentorguardian.''S.Rep-No.89-1866,at58-59.M inors,therefore,


                                                4
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 5 of 18 Pageid#: 605




 couldpossesshandgunsiftheirparentsdeem edthem responsibleenoughtodo so.ççA.
                                                                           tthem ost''

 the Challenged Laws tçcause m inor inconveniences to certain youngsters who are m ature,law

 abiding,and responsible, by requiring that a parent or guardian over 21 years of age m ake a

 handgunpurchaseforanypersonunder21.'' 114Cong.Rec.12279,12309(1968)(statementof
 Sen.ThomasJ.Dodd,Chairman,Sen.Subcomm.onJuvenileDelinquency).
                         H istorv ofA ee-Based Firearm s Rezulations

        Legislatures enacted age-based restrictions on firearm purchases,use, and possession

 before the Challenged Law s,however. Over the course of the nineteenth and early twentieth

 century,m any statesenacted restrictionson gun ow nership and useby certain categoriesofpeople

 forpublicsafety reasons- including thoseunderacertain age.By the 1920s,roughly halfofthe

 stateshad set21 asthe m inim um age forthe use and possession certain tsrearm s. See ECF N o.

 16-2(collectingstatutes).ttikethefederallegislationthatfollowed,stateregulationssometimes
 reflectedconcernsthatjuvenileslackedthejudgmentnecessarytosafelypossessdeadlyweapons,
 andthatjuvenileaccessto suchweaponswouldincreasecrime.''United Statesv.ReneE.,583
 F.3d 8,14 (1stCir.2009). Indeed,ç$anumberofstatesenactedsimilarstatutesprohibiting.the
 transferofdeadlyweapons--pftenexpresslyhandguns- tojuveniles.''ld.
        Courts ofthe tim e upheld these types oflaws. See,e.a.,Parm an v.Lem m on,244 P.227,

 228 (Kan.1925) (observing thatçEmany ofthe states''had lawssimilarto thatmaking ita
 m isdem eanorto ççsell,trade,give,loan orotherwise furnish any pistol,revolverortoy pistol...to

 any m inor''as<t
                protective lawsenacted to preventoccurrences''liketheaccidentalshooting in that

 case);Statev.Ouail,92A.859,859(De1.Gen.Sess.1914)(refusingtodismissindictmentbased
 onstatutecriminalizingççknowinglysellling)adeadlyweapontoaminorotherthanan ordinary
 pocketknife''l;Statev.Allen,94 Ind.441,442 (1884)(reversing dismissalofindictmentfor
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 6 of 18 Pageid#: 606




 çEunlawfully barterging)andtradging)to...aminorundertheageoftwenty-oneyears,acertain
 deadly and dangerous weapon,to wit:a pistol,commonly called a revolver'');Tankersly v.
 Commonwea1th,9S.W .702,702(Ky.1888)(indictmentforsellingadeadlyweapontoaminor);
 Statev.Callicutt 69Tenn.714,716-17 (1878)(affrmingthatGitheactstopreventthesale,gift,
 orloan ofapistolorotherlikedangerousweapon to a minor,''were Ssnotonly constitutionalas

 tending to preventcrim e butw iseand salutary in allitsprovisions,''and denying thatççtheright1to

 keep andbeararms'...necessarilyimpliestherighttobuyorotherwiseacquire(arms),andthe
 rightin othersto give,sell,orloan to him'');Coleman v.State,32 Ala.581,582-83 (1858)
 (afGrmingconvictionunderstatuteEçmakling)itamisdemeanorto çsell,orgive,orlend,toany
 maleminory'apistol'').
        Sim ilarly,legalscholarsofthe tim e accepted thatççthe State may prohibitthesale ofarm sto

 minors.''ThomasM .Cooley,TreatiseonConstitmionalLimitations740n.4(5thed.1883);seealso
 DistrictofColumbiav.Heller.554U.S.570,616-18(2008)(describingProfessorCooley'swork
 as GEm assively popular''and citing itaspersuasive authority on Founding-era attitudeson the Second

 Amendment).ProfessorCooleyalsorecognizedthatSçthewantofcapacityininfants''couldjustifyç:a
 regulation...restrictingtheirrightsEandjprivileges''asaclass.Cooley,supra,at486.Andevidence
 suggests thatfulladulthood,atthe tim e ofthe Founding,w as notreached untilage 21. W illiam

 Blackstone,1CommentariesOnTheLawsOfEngland 463 (1sted.1765)(<çSothatfullagein
 male orfemale,istwenty oneyears...whotillthattime isan infant,and so styled in law.'');
 Infant,Black'sLaw Dictionary847(11thed.2019)(legalinfancylastsuntilage21)(citingsources
 9om 1878,1899,and1974).
                                       StandardsofR eview

        Rule12(b)(6)permitsapartytomovefordismissalofacomplaintforfailuretostatea
 claim uponwhichreliefcanbegranted.çTorpurposesofRule12(b)(6),thelegislativehistoryof
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 7 of 18 Pageid#: 607




 anordinanceisnotamatterbeyondthepleadingsbutisanadjuncttotheordinancewhichmaybe
 considered by the courtas a m atter of law .'' Anheuser-Busch.Inc.v.Schm oke,63 F.3d 1305,

 1312 (4th Cir.1995),vacatedonotherarounds.517U.S.1206(1996),readopted.101F.3d 325
 (4thCir.1996),cert.denied,520U.S.1204(1997).tçlnaddition,acourtmaytakejudicialnoticeof
 m attersofpublic record in considering a m otion to dism iss.''Lew isv.N ew ton.616 F.App'x 106,

 106(4thCir.2015).
        Summaryjudgmentshouldbegrantedonly ifthemovingpartyhasshownthatthereisno
 genuineissueofmaterialfactandthatthemovingpartyisentitledtojudgmentasamatterof1aW.
 SeeCelotex Corp.v.Catrett 477U.S.317,325(1986).
                                           D iscussion

 1.      The C hallenqed Laws Do NotV iolatethe Second Am endm ent

        The Second A m endm entprovides that:CçA wellregulated M ilitia,being necessary to the

 security ofa free State,therightofthepeopleto keep and bearA rm s,shallnotbe infringed.'' U.S.

 Const.am end.11.In D istrictofColuntbiav.Heller,the Suprem e Courtdeterm ined thatthe Second

 Am endm ent protects an individual itright of law-abiding, responsible citizens to use arm s in

 defenseofhearthandhome.''554U.S.at635(emphasisadded).'
                                                      fheCourtheldthattheDistrict
 ofColum bia'sban on possession ofhandgunsin the hom e and itsrequirem entthata1lfirearm sin

 the hom e be stored in a m alm erthatrendered them inoperable for im m ediate self-defense w ere

 unconstimtional.Id.TheSupremeCourtnoted,however,thatççgljikemostrights,therightsecured
 by the Second A m endm entisnotunlim ited.'' Id.at626. The Courtprovided anon-cIexhaustive''

 list of Stpresumptively law ful regulatory m easures,'' including çllongstnding prohibitions'' on

 fireal'm possession by certain groupsofpeople,and GGlaw sim posing conditionsand qualifications

 on the com m ercialsale ofarm s.'' 1d.at626-27 & n.26. The Courtçsm ade itclear in Hellerthat
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 8 of 18 Pageid#: 608




 gitsqholdingdidnotcastdoubt''onsuchmeasuresandGGrepeatged)thoseassurances''inMcDonald
 v.CityofChicazo,561U.S.742,786(2010)(plurality).
        The United StatesCourtofAppealsforthe Fourth Circuitappliesatwo-parttestin Second

 Am endm ent claim s. Ct'rhe first question is w hether the challenged law imposes a burden on

 conductfallingwithinthescopeoftheSecondAmendment'sguarantee.''UnitedSttesv.Chester,

 628F.3d 673,680(4thCir.2010.)(quotationmarksomitted). Ei-l-hishistoricalinquiry seeksto
 determ ine w hetherthe conductatissue w as understood to bew ithin the scope ofthe rightatthe

 timeofratiûcation.lfitwasnot,thenthechallenged1aw isvalid-''1d.(citationsomitted).lfthe
 Second Am endm ent applies, courts apply lsan appropriate form of m eans-end scrutiny.'' 1d.

 (tlleller leftopen the issue of the standard ofreview,rejecting only rational-basis review.
 Accordingly,unless the conduct atissue is notprotected by the Second A m endm entat all,the

 Govemmentbearstheburdenofjustifyingtheconstitutionalvalidityofthelaw.''ld.
        W hile the Fourth Circuithasunfailingly applied a scrutiny analysis,courtstsare atliberty

 to''avoid ruling on thetsrstprong ofthe Chestertest,and ççassum ethata challenged statuteburdens

 conduct protected by the Second A m endm ent and focus instead on w hether the burden is

 constimtionallyjustifable-''UnitedStatesv.Hosford,843F.3d 161,167(4thCir.2016).lndeed,
 the Fourth Circuit has found itStprudent''to notrest on the firstprong's historicalinquiry. Id.

 (fndingittiprudentinthiscasetoassume,withoutholding,thatthefederalprohibition against
 unlicensedfireann dealingburdensconductprotectedbytheSecondAmendmenf');W oollardv.
 Gallagher,712F.3d865,875(4thCir.2013)(çç(W )earenotobligedtoimpartadefinitivenlling
 atthesrststep ofthe Chesterinquiry.A nd indeed,we and othercourtsofappealshavesom etim es

 deem ed itprudentto instead resolve post-l-lellerchallengesto firearm prohibitions atthe second

 step.'');UnitedStatesv.M asciandaro,638F.3d458,470(4thCir.2011)(assumingthattheSecond
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 9 of 18 Pageid#: 609




 Am endm entw as im plicated by a statute prohibiting possession offirearm s in nationalparks and

 applyingintermediatescrutiny).
        The ProspectiveBuyerswould have the courtignore binding Fourth Circuitprecedentand

 apply a testfocused on ççtext,history,and tradition''in analyzing Second A m endm ent claim s,

 ratherthan strictorinterm ediatescrutiny.ECF No.32 at21-24.TheG ovem m ent,m oreobliquely

 perhaps,would have the oourtavoid discussion of any scrutiny analysis, as evidenced by its

 briefing. Butthe G ovenzm entdoesnotexplain w hy the courtshould notbe bound by the Fourth

 Circuit'stwo-parttest,and in fact,doesnotappearto m ention itin any ofitsbrietsng.

        A surged only by the Am iciParties,butbound by precedent,the courtfollow s the Fourth

 Circuit's two-step fram ew ork for analyzing Second Am endm entclaim s. Indeed,the courtm ust

 do so regardlessofwhetherthe partiesinvoke the standard,and irrespective ofthe parties'views

 on w hetheritw ascorrectly decided. See Dan Ryan Builders.lnc.v.CrvstalRidae Dev..Inc.,783

 F.3d976,980(4thCir.2015)(çW party'sfailuretoidentifytheapplicablelegalrulecertainlydoes
 notdiminishacourt'sresponsibilitytoapplythatrule....(1Jtiswellestablishedthat$Ewlhenan
 issue or claim isproperly before the court,the courtis notlim ited to the particular legaltheories

 advanced by theparties,butratherretainsthe independentpow ertp identify and apply theproper

 constructionofgoveming 1aw.''')(quotingKamenv.KemperFin.Servs..Inc.,500U.S.90,99
 (1991)).Itbearsnotingthattenothercircuitcourtsofappealshaveappliedthesamemethodology,
 m aking the parties'argum ents for a change in the 1aw unpersuasive,even ifthe courtwere not

 boundbytheFourth Circuit. SeeKolbev.Hogan,849F.3d 114,132-33 (4th Cir.2017),cert.
 denied.138S.Ct.469(2017)(collectingcasesandconfirmingthattçlljikemostofoursistercourts
 ofappeals''theFourthCircuitappliesatwo-partanalysis);Gouldv.M organ,907F.3d659,669
 (1stCir.2018).


                                                9
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 10 of 18 Pageid#: 610




                The C halleneed Laws Are Faciallv V alid

         ççunderthewellrecognized standard forassessing afacialchallengeto theconstim tionality

  ofa statute,the Suprem e Courthas long declared thata statute calm otbeheld unconstitutionalif

  ithasconstitutionalapplication.'' United Statesv.Moore,666 F.3d 313,318 (4th Cir.2012).
  Thus,to succeed in a facialconstitutionalchallenge,a movantiçmustestablish thatno set of

  circum stancesexistsunderwhich theActwould bevalid.''United Statesv.Salerno,481U .S.739,

  745(1987).Becauseofthisstringentstandard,afacialchallengeis(tthemostdifficultchallenge
  to m ountsuccessfully.''1d.Courtsm ay dism issa facialchallenge<çby referenceto the challenged

  regulation and itslegislative history.'' Educ.M edia Co.atV irginia Tech v.Sw ecker,602 F.3d

  583,588(4thCir.2010).tsAndwhilecourtsgenerallyengagein (Chester'sqtwo-prongedanalysis
  forfacialSecondAmendmentchallenges,(Fourth Circuitqprecedentsimplifesthatanalysisfor
  prohibitionsdeem ed Gpresum ptively law ful'in H eller.'' H osford,843 F.3d at165.

         Applying Heller,the Fourth Circuithasupheld sim ilarage-based restrictionson the sale of

  srearm s. The Fourth Circuit ruled in Hosford that Esthe prohibition againstunlicensed fireal'
                                                                                               m

  dealing''establishedby 18U.S.C.j922(a)(1)(A)was:çalongstandingconditionorqualitication
  onthecommercialsaleoffirearmsand()thusfaciallyconstittltional.''843F.3dat166.ççFirst''
  theFourth Circuitexplained,Rthe regulation coversonly the com m ercialsale offirearm s-'' Id.In

  otherwords,ttlijtaffectgedqonlythosewhoregularlysellGrearms''andEçexplicitlyexcludeld)the
  vastmajorityofnoncommercialsales.''1d.ççsecond,theregulationimposesamereconditionor
  qualifcation,''and does notprohibitthe activity altogether. One ofthese conditionsw asage-

  dealersm ustççbe atleasttwenty-one yearsold.'' 1d. Finally,the Fourth Circuitexam ined w hether

  theregulation w asççlongstanding,''concluding itw asbecause sim ilarregulationswere in place at

  leastby 1938.1d.at166-67.On thesegrounds,theFourth Circuitconcluded thatthefacialSecond

  A m endm entchallenge failed. 1d.at 167.
                                                 10
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 11 of 18 Pageid#: 611




          Like the provisionsatissue in H osford,the Challenged Law sare facially valid. First,the

  Challenged Laws concern ççonly the com m ercialsale of firearm s.'' 1d.at 166. The Challenged

  Lawsonly affectpurchasesfrom commercialsellers:FFLS. Second,they çfimposelqamere
  condition or qualification''on handgun sales. ld. The Challenged Laws also do not prevent

  handgun purchasesfrom non-FFL parties,and alternatively,l8-to-zo-year-oldsareperm itted to

  receivehandgunsfrom theirparents.BATFE,700F.3d at190(citing legislativehistory);ECF
  No.16-1at3(ATF opinionletterstatingthatETederallaw wasnotintendedtoprecludeaparent
  orguardianfrom purchasingatireanm andplacingitinthepossessionofaminorchildorward.'').3
  M oreover,the Challenged Law sdo
                                 'notrestrictabuyeronceshe turns21.Thus,liketheprovisions

  in H osford,the Challenged Law sarenotKçso prohibitive asto turn this condition orqualifk ation

  into a functionalprohibition''on the ow nership offireanns. 843 F.3d at 166. Applying the final

  prong ofanalysisunderH osford,the Challenged Laws reflectççlongstanding''prohibitions on the

  use orpossession ofhandgunsby those undera given age. Sim ilarrestrictionshave been in place

  andupheldbycourtssincethenineteenth century.Seesupraat5.
                                                         -6(discussingstatestatutesand
  courtdecisions);BATFE.700 F.3d at203 (Restricting 'tthe ability of l8-to-zo-year-oldsto
  purchase handguns from FFLS...is consistentw ith a longstanding tradition oftargeting select

  groups'abilitytoaccessandtousearmsforthesakeofpublicsafety.'l. Thus,theChallenged
  Law s are am ong the Kflongstanding prohibitions'' and çiconditions and qualifications on the

  com m ercialsale ofarm s,''w hich the Suprem e Courtin H eller did notçtcastdoubt''on. 554 U .S.

  at626-27.



  3Thecourtdoesnotintend to callinto question thegeneralban on so-called Rstraw purchases''offirearm s. See
  cenerallvAbramskiv.UnitedStates.573U.S.169(2014).Moreover,thecourtfindsnoconflictbetweenthebanon
  straw purch% esandthisparentalexception:both areequallysupportedbythe legislativehistory oftheChallenged
  Laws.Seej .
            /.aat181-87(discussingtextandlegislativehistoryofGunControlActof1968,andnotingthatCongress
  didnotprohibitgivingfireanusasgifts).
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 12 of 18 Pageid#: 612




         b.      The Challeneed Law sA re Valid asA pplied to the Prospective Buvers
         Yetthe Fourth Circuithas recognized thateven ifa st tute is facially constitutional,EEthe

  phrase Gpresumptively lawfulregulatory m easures'suggests the possibility that one or m ore of

  these çlongstanding'regulations'could beunconstitutionalin thefaceofan as-applied challenge.''

  Chester,628F.3dat679(quotingUnited Statesv.W illiams,616F.3d685,692(7thCir.2010))
  (emphasisinChester).Thecourt,therefore,alsoanalyzestheProspectiveBuyers'claimsonan
  as-applied basis.

                  i.     TheChalleneed LawsA reO utside theScopeofthe Second A m endm ent

         First,the courtexam ineswhetherthe Challenged Law sareoutside the scopeofthe Second

  A m endm ent. The courtlooks to historicalunderstanding to determ ine the scope of the Second

  Amendment. See Heller,554 U.S.at 577-628 (interpreting Second Amendmentbased on
  historicaltraditions);M asciandaro,638F.3dat470 Csll-lqistoricalmeaning enjoysaprivileged
  interpretiveroleintheSecondAmendmentcontext-').TheFifth CircuitinBATFE analyzedthis
  issue,recounting m uch the sam e history asthe parties in this case,and ruled thatthe Challenged

  Lawsdo notimpactSecond Amendmentrights. BATFE,700 F.3d at203-04. First,çEltjhe
  historicalrecord shows thatgun safety regulation w as com m onplace in the colonies,and around
                                          .




  the tim e of the founding, a variety of gun safety regulations w ere on the books; these

  included ...laws disarm ing certain groups and restricting sales to certain groups.'' 1d.at 200.

  Cs
   N otew orthy am ong these revolutionary and founding-era gun regulations are those thattargeted

  particulargroupsforpublic safety reasons.'' Ld..
                                                 a ç&ln the view ofatleastsom emembers ofthe
  founding generation,disarm ing selectgroupsforthe sake ofpublic safety wascom patiblew ith the

  rightto anus specifcally and w ith the idea ofliberty generally.'' Id. U ltim ately,the Fifth Circuit

  found that $%he ability of 18-20-year-o1ds to purchase handguns from FFLS ...falls outside the

  Second A m endm ent's protectiony''based on an exam ination ofthe historicalrecord. ld.at203;
                                                   12
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 13 of 18 Pageid#: 613




  see also Rene E.,583 F.3d at 16 (<$(T)he founding generation would have regarded''laws
  prohibiting the possession ofhandguns by those under 18 w ith certain exceptions,tças consistent

  with the rightto keep and bearanns.''). Thecourtconcludesthatbased on thereasoning in
  BA TFE,the historicalrecord of legislation,courtdecisions,and scholarship sum m arized above,

  the Challenged Law sdo notim plicate Second A m endm entrights.

                ii.     The Challeneed Law s Survive Interm ediate Scrutinv

         The Fifth Circuitproceeded,how ever,to the second step ofitsanalysis,<Gin an abundance

  of caution''given the tGinstitutionalchallenges''ofa desnitive historicalreview . 1d.at204;see

  alsoHosford,843F.3d161,167(Gndingit(iprudent''toproceedtoscnztinyanalysis).'I'
                                                                               hecourt
  follow stheFifth Circuithere. Thus,the courtanalyzeswhetherthe Challenged Law ssurvive the

  Rappropriate form ofm eans-end scnltiny.'' Chester,628 F.3d at680.

         Firkt,the courtholdsthatintermediate scrutiny appliesto the Challenged Laws:even if
  they affect rights in the scope ofthe Second A m endm ent,they do notburden a Sscore''Second

  Am endmentright. Forclaim s broughtunderthe Second A m endm ent,the appropriate Eçlevelof

  scnztiny ...depends on the nature ofthe conduct being regulated and the degree to w hich the

  challenged law burdens the right.'' ld. at 682-83. ln M asciandaro,the Fourth Circuitheld that

  law s burdening tçcore'' Second Am endm ent conduct receive strict scrutiny,w hile less severe

  burdensreceive only interm ediate scrutiny. 638 F.3d at471. The Fourth Circuitnoted thatcore

  SecondAmendmentconductincludesthe Sçfundamentalrightto possessfreannsforself-defense

  w ithin the hom e. Buta considerable degree ofuncertainty rem ains as to the scope ofthatright

  beyondthehome....'' 1d.at467 (emphasisadded).t:(Aqswemoveoutsidethehome,Rrearm
  rightshave alw ays been m ore lim ited,because public safety interests often outweigh individual

  interestsinselfdefense.''1d.at470(Thettlongstandingout-of-the-home/in-the-homedistinction
  bearsdirectlyonthelevelofscrutinyapplicable.').Thus,ççlesssevereburdensontheright,laws
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 14 of 18 Pageid#: 614




  that m erely regulate rather than restrict,and law s that do notim plicate the central self-defense

  concernoftheSecondAmendment,maybemoreeasilyjustifed.''ld.(quotingChester,628F.3d
  at682).
          Prohibiting adultsbetween the agesof 18 and 20 from buying handgunsfrom an FFL does

  not im plicate a core Second Am endm ent right. Unlike the statutes at issue in H ellers the

  Challenged Lawsdo notEGamountl)to aprohibition''ofthe possession (tofan entireclassof
  çalnn s.''
           '   H eller. 554 U .S. at 628. Indeed, the Prospective Buyers are not prohibited from

  possessing handguns. BATFE,700 F.3d at207. And like those laws in H osford,the Challenged

  Law sonly im plicate com m ercialtransactions:ççconductoccuning outsidethehom e.'' 843 F.3d at

  l68(applyingintermediatescrutinytoprohibitionagainstunlicensedGrearm dealing).
          W hile the Prospective Buyerj argue that they are prevented from purchasing çEnew''

  handguns(ECFNo.32at26),theycitenodecisionfndingameaningfuldistinctionbetweennew
  and used handguns,or factory-new and new -in-box handguns, for purposes of determ ining a

  SecondAmendmentright. Cf.Heller,554U.S.at627 (TheSecondAmendmentrightisSçnota
  right to keep and carry any weapon w hatsoever in any m alm er whatsoever and for whatever

  purpose.'').NordotheProspectiveBuyersrebuttheGovernment'sclaimsthattheProspective
  Buyers could receive sim ilar handguns from their parents or in sales by non-FFL parties.

  Ultim ately,the Prospective Buyers concede issues show ing thatthe Challenged Law s im pose a

  narrow andlimitedburden.TheChallengedLawsonly(1)preventtheProspectiveBuyersfrom
  purchasinz(butnotpossessing)onetypeoffirearm,factory-new handguns;(2)from onetypeof
  fireal'msseller,FFLS;and (3)foralimitedperiodoftime,from ages18to20.Accordingly,the
  Challenged Laws are lim ited enough to avoid strict scrutiny. BATFE, 700 F.3d at 205

  (çunquestionably, the challenged federal laws trigger nothing more than Eintermediate'
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 15 of 18 Pageid#: 615




  scrutiny...Thenarrow ambitoftheban'stargetmilitatesagainststrictscrutiny.').
         Interm ediate scrutiny requires the Governm ent to show içthat there is a reasonable fit

  betweenthechallengedregulationandasubstantialgovernmentalobjective.'' Chester,628F.3d
  at683 (internalquoGtion marks omitted). Intermediate scrutiny does notdemand thatthe
  challenged law Gçbetheleastintrusivemeansofachievingtherelevantgovernmentobjective,or
  thatthere be no burden w hatsoeveron the individualright in question.'' See M asciandaro.638

  F.3d at474.Rather,therem ustbe (ça GtthatisCreasonable,notperfect.''' See W oollard,712 F.3d

  at878(quotingUnitedStatesv.Carter,669.
                                       F.3d411,417(4thCir.2012:.
         To begin,Congresshasan ççinterestin the protection ofitscitizenry and thepublic safety

  isnotonly substantial,butcom pelling.'' Kolbe,849 F.3d at 139;M asciandaro,638 F.3d at473

  (GtAlthoughthegovernment'sinterestneednotbeçcompelling'underintermediatescrutiny,cases
  havesometimesdescribedthegovernment'sinterestinpublicsafetyinthatfashion-'')(collecting
  cases).
         The courtagreesthere isa Gsreasonable fk''between the Challenged Law s and Congress's

  interest in the protection of its citizenry and the public safety. The Fifth Circuit's rationale in

  BA TFE ispersuasive. The text of the statute and legislative history m ake clearthatççcongress

  designed its schem e to solve a particularproblem :violentcrim e associated w ith the traffcking of

  handgunsfrom FFLStoyoung adults.''BATFE,700F.3dat207-11(collectinganddiscussing
  legislativehistory);supraat3-5(recounting legislativehistory andgovernmentfindings). The
  restriction im posed by the Challenged Law s is also sufficiently narrow . The Prospective Buyers

  have free reign to buy a handgun once they are21. ln the m eantim e,the Challenged Law spennit

  youngpeople,viatheirparents,topossesshandguns. BATFE,700F.3d at209(describingthe
  ChallengedLawsas:$acalibrated,compromiseapproach'').ççA.
                                                         tthemost,''theChallengedLaws
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 16 of 18 Pageid#: 616




  (tcause m inorinconveniencesto certain youngstersw ho are m ature,1aw abiding,and responsible,

  by requiringthataparentorguardian over21yearsofagem ake ahandgun purchaseforany person

  under21.'' 114 Cong.Rec.12279,12309 (1968)(Sen.Dodd). Cf.Heller,554 U.S.at635
  (strongestSecond Amendmentrightappliesto Eçlaw-abiding,resoonsible citizens'')(emphasis
  added).
         ln sum ,the parties persuasively argue that the Challenged Law s survive intermediate

  scnltiny. W hile the Prospective Buyers offerpolicy disagreem ents with Congress's conclusions

  and reasoning,ECF N o.32,thatisnotfor courts to decide. Rather itis (çprecisely the type of

 judgmentthatlegislaturesareallowedtomakewithoutsecond-guessingby acourt.''Kolbe,849
  F.3d at140 (upholding stateban on assaultweaponsand high-capacity magazinesin spiteof
  argumentsagainstlegislativerationale).Indeed,theFourth Circuithasurgedcourtstoapproach
  Second Am endm entclaim sw ith particularcaution,giving duerespectto thelim itsoftheirArticle

  I11powers.M asciandaro.638F.3dat475(G%Tothedegreethatwepushtherightbeyondwhatthe
  Suprem e Court in Heller declared to be its origin, we circum scribe the scope of popular

  governance,m ove the action into court,and encourage litigation in contexts w e cannotforesee.

  Thisisseriousbusiness. W e do notw ish to be even m inutely responsible forsom e unspeakably

  tragicactofmayhem becauseinthepeaceofourjudicialchamberswemiscalculatedastoSecond
  Amendinentrights.').
  H.     TheProspectiveBuvers'DueProcessClaimsFail
         The Prospective Buyers also argue thatthe Challenged Laws violate their rightto equal

  protection ofthe lawsguaranteed undertheD ue ProcessClause oftlzeFifth Amendm entto theUnited

  StatesConstitution.Compl.!43;Count11.
         Rationalbasisappliesto the Challenged Laws'age classilcation. ççgq qualprotection
  analysis requires strict scrutiny of a legislative classiGcation only when the classifcation
Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 17 of 18 Pageid#: 617




  im perm issibly interferes w ith the exercise of a fundam entalright or operates to the peculiar

  disadvantageofasuspectclass.''M ass.Bd.ofRet.v.M umia,427U.S.307,312(1976)(foomotes
  omitted). Asheld above,the Challenged Laws do notimpermissibly interfere with Second
  Am endm ent rights,and çGage isnota suspectclassifcation.'' Kim elv.Fla.Bd.ofReaents,528

  U.S.62,83(2000);BATFE.700F.3dat211-12(applyingrationalbasistoequalprotectionclaim
  regardingtheChallengedLawsl.
                             'TheProspectiveBuyersarguethatyouth shouldbeasuspect
  class,buthave notconvinced thiscourtthatitshould be the firstto hold asm uch. See,e.g.,A m .

  EntertainerseL.L.C.v.City ofRocky M ount,888 F.3d 707,723 (4th Cir.2018)(no suspect
  classificationinlimitingl8-to-zo-year-olds'ownershipofadultbusinesses).
          S'lBjecausean ageclassification ispresumptivelyrational,theindividualchallenging its
  constitutionalitybearstheburden ofprovingthatthefactsonwhichtheclassifcàtionisapparently
  based could notreasopably be conceived to be true by the govern'm entaldecisionm aker.'' K im el,

  528 U.S.at 83-84 (internalquotation marks omitted). Accordingly,Ssthe governmentmay
  Gdiscrim inate on the basis of age w ithout offending' the constitutional guarantee of equal

  protection <ifthe age classification in question isrationally related to a legitim ate state interest-'''

  BATFE,700F.3dat212(quotingKimel,528U.S.at83-84).
          The Prospective Buyers'EqualProtection claim failsas a m atterof law . The courtholds

  that Congress had a rationalbasis for regulating adults over21 differently from adults under21

  forthe sam e reasonsthe Challenged Law ssurvive interm ediate review . BATFE,700 F.3d at212

  (holding that age restrictions in the Challenged Laws satisfy rationalbasis reviewl;Am.
  Entertainers.L.L.C.,888F.3d at723 (localordinance barring l8-to-zo-year-oldsfrom owning
  adult businesses w as rationally related to prevention of underage drinking tigiven alcohol's

  availability atmostsuch venues''). Further,the Amicipartieshighlightsubstantialevidence
 Case 3:18-cv-00103-GEC Document 48 Filed 10/04/19 Page 18 of 18 Pageid#: 618




suppoengConpess'sdecislonto&aw tlleliùeatage21.ECFNos.28(neurologicalandsocial
scienceresearch),38(s1=11a$.Congrqss'sfad-M ding,thus,couldStre%onablybeconceivedto
be'trtze.''Ki-mel.528U .S.at83-84.
                         '*     .
          .

       TheProspecùveB#yersallegel-aandthecourthnqnoreasontodoubt- théttheyarelaw-'
abiding,responsible,and capableadults,renderingtheChsllenged Lawsover-inclusive.Butthat
 ,




doesnotm eanthatiechallengedLawsviolatetheProspecfveBuyers'dghtstoEqualProtecion-

k'
 l=el.528U.S.at83 (t$Theraionality commandedby fheEqualProtectlon Clausydoesnot
require ...razorlikeprecislon ...UndertlleFourteenth Amendment aStatemayrely onageasa
proxy for otherqilslltles,abilifes,or charactedsGcs tllstare Dlevantfo the State's legltlmnte

interests ...'Fhatageprovesto be an lnnccùrateprov in any 1ndividllnlcaieisirrelevantnl.
                                                           .



                                        Conclusion

       Forthereasonsstated,thecourtgrantstheGovemment'smotiontodlsmlqs@ CFNo.15)
andderllestheProspeofveBuyers'motioh forsllmmaryjudgment@ CF No.31). TheClerk ls
          ,
                                              '



O ectedtoàendcopiesoftiismemorandum opinionandtheaccompanyingordertoatlcotmselof
record.


 DATED:Tbis *+
             ,           . r,201.9
               day ofOctobe                                #.

                                                     SeiorUnited SttesDistrlctJudge




                                            18
